Order, Supreme Court, Bronx County (Douglas E. McKeon, J.), entered October 17, 2006, which, to the extent appealed as limited by the briefs, limited plaintiffs further depositions of defendant Khabele and nonparty Dr. Gloria Huang, unanimously affirmed, without costs.
The motion court did not act improvidently in limiting further depositions of Khabele and Huang to questions related to their notes in newly produced documents and refusing to direct them to answer all questions to which objections had been raised at their initial depositions. Plaintiff failed to justify adequately a broader scope of inquiry or to demonstrate that the limitations deprived them of deposition testimony relevant and necessary for preparation for trial (see Those Certain Underwriters at Lloyds, London v Occidental Gems, Inc., 41 AD3d 362 [2007]; Smukler v 12 Lofts Realty, 178 AD2d 125 [1991]). Concur— Lippman, P.J., Mazzarelli, Andrias, Buckley and Sweeny, JJ.